DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination. 
The application, filed 06/12/2019, is a continuation in part of 15895836, filed 02/13/2018, which claims priority from provisional application 62511113, filed 05/25/2017.

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Claims recite "parts suppliers". The specification reads:
"[0260]… a parts supplier as described in the present disclosure can include manufacturers, producers, wholesalers, private sellers, or other entities capable of providing parts/equipment parts of a parts resupply order".

Accordingly, the claims were interpreted in light of this passage in the specification.
Claims 15-20 recite "replace", "replacing", and/or "replacement". The specification reads:
"[0322]… maintenance recommendations indicate what equipment requires equipment servicing (e.g., repair and/or replacement)".

Accordingly, claims 15-20 were interpreted in light of this passage in the specification.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a model predictive maintenance system configured to and a resupply manager configured to in claims 1, 3, 6, and 7.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the statistical model generation module, the first reference scenario generation module, the test scenario generation module, the second reference scenario generation module, the POD 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As to the previously identified model predictive maintenance system and resupply manager configured to, a corresponding structure in the specification reads: 
"[0138]… MPM system 602 can be integrated within a single computer (e.g., one server, one housing, etc.)… distributed across multiple servers or computers (e.g., that can exist in distributed locations)…
[0280] In some embodiments, resupply manager 836 is a separate controller outside MPM system 602. In some embodiments, resupply manager 836 is implemented locally within a BMS. In some embodiments, resupply manager 836 is an external service. For example, resupply manager 836 can be implemented as a cloud service, an application on a mobile device, and an application on a desktop computer, etc…" 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specification
The disclosure is objected to because of the following:
The specification lacks the section “Field of the Invention”. 
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 
(a) TITLE OF THE INVENTION.

(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC (See 37 CFR 1.52(e)(5) and MPEP 608.05. Computer program listings (37 CFR 1.96(c)), “Sequence Listings” (37 CFR 1.821(c)), and tables having more than 50 pages of text are permitted to be submitted on compact discs.) or
REFERENCE TO A “MICROFICHE APPENDIX” (See MPEP § 608.05(a). “Microfiche Appendices” were accepted by the Office until March 1, 2001.) 
(e) BACKGROUND OF THE INVENTION.
(1) Field of the Invention…


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Phan and Xiong, (Phan hereinafter) U.S. Pre–Grant publication 20160148171 (see IDS dated 06/12/2019) taken in view of Michael Wetzer, (Wetzer hereinafter) U.S. Patent 7457762.
As to claim 1, Phan discloses… system (see "[0004]… system… and a computer program product") for building equipment (see "[0030]… an asset 50, e.g., a piece of equipment")… comprising: a model predictive (see "[0026]… determining when to perform a preventive maintenance and when to perform a replacement for a set of assets. [0027] Based on the asset aging prediction which exploits different data sources and models such as electrical models, asset data, customer data, and external data") maintenance system (see "[0096] The preventative maintenance scheduling system… used for assets, i.e., equipments in many industries, e.g., for the Energy and Utility, Transportation, Manufacturing, Oil and Gas industries… provide a maintenance and replacement policy that gives a minimal total cost for the system including the maintenance and replacement costs, interruption cost, and repair cost") configured to (see "[0009] A computer program product… includes a storage medium readable by a processing circuit and storing instructions run by the processing circuit for running… methods") determine a service time at which to perform service on the building equipment (see "equipment" as "assets… an asset 50, e.g., a piece of equipment", "[0037]… optimization… to find an optimal preventive maintenance/replacement schedule for a set of assets, e.g., transformers, under given budget … constraints"; "[0030]… an asset 50, e.g., a piece of equipment") by performing a predictive optimization (see "[0070]… minimizes an objective function… [0071]… subject to the following set of constraints: [0072] 1. Number of PMs for the n-th asset… (15) [0073] 2. The k-th PM… [0075] 4. Maximum budget availability at the i-th interval… [0076] 5. Total budget"; "[0078]… optimization problem (equations 14-19) is an integer linear programming problem") of a total cost of operating and servicing the building equipment over a time period (see "[0046] The objective function (5) is the total cost of the unit over the fixed time horizon t, including the cost for K-1 PMs"; "[0031]… preventive maintenance (PM)"), the service time being a decision variable in the predictive optimization (see "[0085]… an optimal maintenance policy for an asset… involves two decision variables: the number of PMs and a possible replacement K, and the PM intervals t")…

Wetzer discloses an automatic parts resupply… and a resupply manager configured to (see "software tools… directed to supplier relationship management and supply chain management" in col. 7, lines 60-67) generate a parts resupply (see "determining the resources available for a specified time window… include… component… supply profiles" in col. 6, lines 40-45; "resource requirements include tooling… and equipment required for each task as needed col. 6, lines 14-16) order (see "generating work orders 32 for performing the maintenance" in col. 4, lines 4-9) for the building equipment (see "facilities may be considered to be parts of the infrastructure resources, which also may comprise… facilities, parts of facilities… diagnostic equipment, test equipment, and computer-based support systems" in col. 5, lines 54-59) based on a result of the predictive (see "dynamic model that can account for… predicted maintenance tasks" in col. 8, lines 42-44) optimization (see "optimizing the preliminary resource plan 26; creating allocation transactions 28 to assign the resources to the specific end item for the specific maintenance task; initiating kitting of material 30 required for the maintenance task; and generating work orders 32 for performing the maintenance" in col. 4, lines 4-9); determine a transmission time at which to transmit the parts resupply order to a parts supplier; and transmit the parts resupply order to the parts supplier at the transmission time (see "transmission time" in "lead-time for each item so that one can know when new or more items will become available", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components… availability includes information as to the contracted procurement lead-time for each item so that 
Phan and Wetzer are analogous art because they are related to maintenance/service.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Wetzer with Phan, because Wetzer discloses "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" (see col. 2, lines 8-11), and as a result, Wetzer reports the following improvement over his prior art: one advantage of this invention is to remove the variability of the work to be done in a highly variable environment. By creating a dynamic model that can account for newly identified emergent maintenance tasks as well as recommended planned maintenance tasks and predicted maintenance tasks, the system can have a complete picture of all the resources required for those tasks, the resources that are available to perform those tasks, the cost for those tasks as well as all of the constraint and other rules imposed by the business organization and then develop a plan and optimize that plan dynamically and on a regular basis to reduce the number of unknown and mismatched work therefore by putting the effort into planning upfront knowing what the precise configuration of the end item is. Much of the on-the-fly guesswork of traditional MRO business organizations can be replaced with optimized efficient planning, scheduling and resource allocations (see col. 8, lines 40-56).
As to claim 2, Wetzer discloses wherein the parts resupply order (see "work orders" in col. 4, lines 8-9) comprises a request for one or more parts (see "resource requirements required by the building equipment at the service time (see "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" in col. 2, lines 8-11) and a quantity of each part required by the building equipment at the service time (see "quantity of each part" as "allocations of those components", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components" in col. 6, lines 40-48). 
As to claim 3, Wetzer discloses wherein the resupply manager is configured to (see "software tools… directed to supplier relationship management and supply chain management" in col. 7, lines 60-67) determine the transmission time based on a lead time and the service time (see transmission time based on "lead-time for each item so that one can know when new or more items will become available" and "service time" as "maintenance activity must be planned", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components… availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available… tool and testing equipment inventory, the location of all those tools and the schedule availability for each of those tools… The maintenance activity must be planned around and in sequence with operational use of the equipment" in col. 6, lines 40-65). 
As to claim 4, Wetzer discloses wherein the lead time comprises a production time that indicates an amount of time required for the parts supplier to produce or obtain the quantity of each of the one or more parts (see "time… to produce or obtain" as "when new or more items will become available", "Material and availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available" in col. 6, lines 52-55). 
As to claim 5, Wetzer discloses wherein the lead time comprises a shipping time that indicates an amount of time required to transport the one or more parts from the parts supplier to a location of the building equipment (see "shipping" as "transit", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components… availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available" in col. 6, lines 40-55). 
As to claim 8, Phan discloses a method… for building equipment (see "[0030]… an asset 50, e.g., a piece of equipment"), the method comprising: performing a predictive (see "[0026]… method for determining when to perform a preventive maintenance and when to perform a replacement for a set of assets. [0027] Based on the asset aging prediction which exploits different data sources and models such as electrical models, asset data, customer data, and external data") optimization (see "[0070]… minimizes an objective function… [0071]… subject to the following set of constraints: [0072] 1. Number of PMs for the n-th asset… (15) [0073] 2. The k-th PM… [0075] 4. Maximum budget availability at the i-th interval… [0076] 5. Total budget"; "[0078]… optimization problem (equations 14-19) is an integer linear programming problem") of a total cost of operating and maintaining the building equipment (see "[0096] The preventative maintenance scheduling system… used for assets, i.e., equipments in many industries, e.g., for the Energy and Utility, Transportation, Manufacturing, Oil and Gas industries… provide a maintenance and replacement policy that gives a minimal total cost for the system including the maintenance and replacement costs, interruption cost, and repair cost") over a time period (see "[0046] The objective function (5) is the total cost of the unit over the fixed time horizon t, including the cost for K-1 PMs"; "[0031]… preventive maintenance (PM)"); determining a maintenance time at which to perform maintenance on the building equipment (see "equipment" as "assets… an asset 50, e.g., a piece of based on the predictive optimization, the maintenance time being a decision variable in the predictive optimization (see "[0085]… an optimal maintenance policy for an asset… involves two decision variables: the number of PMs and a possible replacement K, and the PM intervals t")…
While Phan discloses a predictive optimization, Phan fails to disclose for automatic parts resupply… generating a parts resupply order for the building equipment based on a result of the predictive optimization; determining a transmission time at which to transmit the parts resupply order to a parts supplier; and transmitting the parts resupply order to the parts supplier at the transmission time. 
Wetzer discloses for automatic parts resupply… (see "software tools… directed to supplier relationship management and supply chain management" in col. 7, lines 60-67) generating a parts resupply (see "determining the resources available for a specified time window… include… component… supply profiles" in col. 6, lines 40-45; "resource requirements include tooling… and equipment required for each task as needed col. 6, lines 14-16) order (see "generating work orders 32 for performing the maintenance" in col. 4, lines 4-9) for the building equipment (see "facilities may be considered to be parts of the infrastructure resources, which also may comprise… facilities, parts of facilities… diagnostic equipment, test equipment, and computer-based support systems" in col. 5, lines 54-59) based on a result of the predictive (see "dynamic model that can account for… predicted maintenance tasks" in col. 8, lines 42-44) optimization (see "optimizing the preliminary resource plan 26; creating allocation transactions 28 to assign the resources to the specific end item for the specific maintenance task; initiating kitting of material 30 required for the maintenance task; and generating work orders 32 for performing the maintenance" in col. 4, lines 4-9); determining a transmission time at which to transmit the parts resupply order to a parts supplier; and transmitting the parts resupply order to the parts supplier at the transmission time (see "transmission time" in "lead-time for each item so that one can know when new or more items will become available", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components… availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available… tool and testing equipment inventory, the location of all those tools and the schedule availability for each of those tools… The maintenance activity must be planned around and in sequence with operational use of the equipment" in col. 6, lines 40-65; "allocation transactions are created to assign the resources to the specific end item for the specific maintenance task during the specific time window. The allocation transaction may also drive other steps such as step 30 of initiating the kitting of materials" in col. 8, lines 21-26).
As to claim 9, Wetzer discloses wherein the parts resupply order (see "work orders" in col. 4, lines 8-9) comprises a request for one or more parts (see "resource requirements include tooling… and equipment required for each task as needed col. 6, lines 14-16) required by the building equipment at the maintenance time (see "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" in col. 2, lines 8-11) and a quantity of each of the one or more parts required by the building equipment at the maintenance time (see "quantity of each part" as "allocations of those components", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components" in col. 6, lines 40-48). 
As to claim 10, Wetzer discloses determining the transmission time based on a lead time and the maintenance time (see transmission time based on "lead-time for each item so that one can know when new or more items will become available" and "maintenance time" as "maintenance activity must be planned", "determining the resources available for a specified . 
Regarding claims 11 and 12 their features correspond to features of claims 4 and 5. Therefore, claims 11 and 12 are rejected for the same reasons given above.
As to claim 15, Phan discloses a method… for building equipment (see "[0030]… an asset 50, e.g., a piece of equipment"), the method comprising: performing a predictive (see "[0026]… method for determining when to perform a preventive maintenance and when to perform a replacement for a set of assets. [0027] Based on the asset aging prediction which exploits different data sources and models such as electrical models, asset data, customer data, and external data") optimization (see "[0070]… minimizes an objective function… [0071]… subject to the following set of constraints: [0072] 1. Number of PMs for the n-th asset… (15) [0073] 2. The k-th PM… [0075] 4. Maximum budget availability at the i-th interval… [0076] 5. Total budget"; "[0078]… optimization problem (equations 14-19) is an integer linear programming problem") of a total cost of operating and replacing the building equipment (see "[0096] The preventative maintenance scheduling system… used for assets, i.e., equipments in many industries, e.g., for the Energy and Utility, Transportation, Manufacturing, Oil and Gas industries… provide a maintenance and replacement policy that gives a minimal total cost for the system including the maintenance and replacement costs, interruption cost, and repair cost") over a time period (see "[0046] The objective function (5) is the total cost of the unit over the fixed time horizon t, including the cost for K-1 PMs"; "[0031]… preventive maintenance (PM)"); determining a replacement time at which to replace the building equipment (see "equipment" as "assets… an asset 50, e.g., a piece of equipment", "[0037]… optimization… to find an optimal preventive maintenance/replacement schedule for a set of assets, e.g., transformers, under given budget … constraints"; "[0030]… an asset 50, e.g., a piece of equipment") based on the predictive optimization, the replacement time being a decision variable in the predictive optimization (see "[0085]… an optimal maintenance policy for an asset… involves two decision variables: the number of PMs and a possible replacement K, and the PM intervals t")…
While Phan discloses a predictive optimization, Phan fails to disclose for automatic equipment replacement… generating an equipment replacement order for the building equipment based on a result of the predictive optimization; determining a transmission time at which to transmit the equipment replacement order to an equipment supplier; and transmitting the equipment replacement order to the equipment supplier at the transmission time.
Wetzer discloses for automatic equipment replacement (see "software tools… directed to supplier relationship management and supply chain management" in col. 7, lines 60-67; "part replacements" in col. 7, lines 38-46)… generating an equipment replacement (see "determining the resources available for a specified time window… include… component… supply profiles" in col. 6, lines 40-45; "resource requirements include tooling… and equipment required for each task as needed col. 6, lines 14-16) order (see "generating work orders 32 for performing the maintenance" in col. 4, lines 4-9) for the building equipment (see "facilities may be considered to be parts of the infrastructure resources, which also may comprise… facilities, parts of facilities… diagnostic equipment, test equipment, and computer-based support systems" in col. 5, lines 54-59) based on a result of the predictive (see "dynamic model that can account for… predicted maintenance tasks" in col. 8, lines 42-44) optimization (see "optimizing the preliminary resource plan 26; creating allocation transactions 28 to assign the resources to the specific end item for the specific maintenance task; initiating kitting of material 30 required for the maintenance task; and generating work orders 32 for performing the ; determining a transmission time at which to transmit the equipment replacement order to an equipment supplier; and transmitting the equipment replacement order to the equipment supplier at the transmission time (see "transmission time" in "lead-time for each item so that one can know when new or more items will become available", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components… availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available… tool and testing equipment inventory, the location of all those tools and the schedule availability for each of those tools… The maintenance activity must be planned around and in sequence with operational use of the equipment" in col. 6, lines 40-65; "allocation transactions are created to assign the resources to the specific end item for the specific maintenance task during the specific time window. The allocation transaction may also drive other steps such as step 30 of initiating the kitting of materials" in col. 8, lines 21-26).
As to claim 16, Wetzer discloses wherein the equipment replacement order (see "work orders" in col. 4, lines 8-9) comprises a request for one or more equipment units (see "resource requirements include tooling… and equipment required for each task as needed col. 6, lines 14-16) required by a building at the replacement time (see "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" in col. 2, lines 8-11) and a quantity of each of the one or more equipment units required by the building at the replacement time (see "quantity of each part" as "allocations of those components", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components" in col. 6, lines 40-48; "part replacements" in col. 7, lines 38-46). 
As to claim 17, Wetzer discloses determining the transmission time based on a lead time and the replacement time (see transmission time based on "lead-time for each item so that one can know when new or more items will become available" and "replacement time" as "maintenance activity must be planned", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components… availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available… tool and testing equipment inventory, the location of all those tools and the schedule availability for each of those tools… The maintenance activity must be planned around and in sequence with operational use of the equipment" in col. 6, lines 40-65; "replacements" in col. 7, lines 38-46). 
As to claim 18, Wetzer discloses wherein the lead time comprises: a production time that indicates an amount of time required for the equipment supplier to produce or obtain the quantity of each of the one or more equipment units (see "time… to produce or obtain" as "when new or more items will become available", "Material and availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available" in col. 6, lines 52-55); and a shipping time that indicates a second amount of time required to transport the one or more equipment units from the equipment supplier to a location of the building equipment (see "shipping" as "transit", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components… availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available" in col. 6, lines 40-55). 

s 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Phan taken in view of Wetzer as applied to claims 1, 8, and 15, and further in view of Christopher R. Wilson, (Wilson hereinafter) U.S. Patent 7464046.
As to claim 6, while Phan and Wetzer disclose a resupply manager, Phan and Wetzer fail to disclose generate a score for each of one or more parts suppliers based on one or more parts supplier attribute scores for each of the one or more parts suppliers.
Wilson discloses generate a score for each of one or more parts suppliers based on one or more parts supplier attribute scores for each of the one or more parts suppliers (see "supplier" as "technician", "As tasks associated with service orders are complete, job statistics associated with technicians may be developed and stored… a scoring interface 222 is provided which may interact with technician scoring systems such as Techscore that store technician efficiency data" in col. 6, lines 3-7).
Phan, Wetzer, and Wilson are analogous art because they are related to maintenance/service.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Wilson with Phan and Wetzer, because Wilson discloses a service support system, which includes a service request interface, a dispatch system interface, and a service assignment module (see col. 1, lines 28-30), and as a result, Wilson reports that "the service support system 102 may also have access to a geo-location system… Such a system 114 may include a Global Positioning System (GPS) locator associated with service delivery vehicles. Location data from the geo-location system 114 may be used in determining efficient assignment of technicians to a particular service request. Such location data may be used in conjunction with technician capabilities, historical technician statistics, and associated costs to determine which technician may be preferably assigned to a particular service request" (see col. 4, lines 3-14),
As to claim 7, while Phan and Wetzer disclose a resupply manager, Phan and Wetzer fail to disclose select a particular parts supplier from the one or more parts suppliers with a highest supplier score to fulfill the parts resupply order and send the parts resupply order to the particular parts supplier. 
Wilson discloses select a particular parts supplier from the one or more parts suppliers with a highest supplier score to fulfill the parts resupply order (see "supplier" as "technician" and selecting technician based on "capabilities and… historical statistic", "process these service requests and determine which technician should be assigned the service request. This determination may be made in part based on a technician's capabilities and an historical statistic such as a particular technician's average time to perform such tasks as required by the service request or service order" in col. 3, lines 12-18; "in determining efficient assignment of technicians to a particular service request… technician capabilities, historical technician statistics… determine which technician may be preferably assigned to a particular service request" in col. 4, lines 9-14) and send the parts resupply order to the particular parts supplier (see "transfer service instructions associated with the service order via the dispatch interface to the technician dispatch system" in col. 1, lines 49-51).
Regarding claims 13 and 14 their features correspond to features of claims 6 and 7. Therefore, claims 13 and 14 are rejected for the same reasons given above.
As to claim 20, while Phan and Wetzer disclose a resupply manager, Phan and Wetzer fail to disclose generating a score for each of one or more equipment suppliers based on one or more equipment supplier attribute scores associated with each of the one or more equipment suppliers; selecting a particular equipment supplier from the one or more equipment suppliers with a highest equipment supplier score to fulfill the equipment replacement order and sending the equipment replacement order to the particular equipment supplier.
Wilson discloses generating a score for each of one or more equipment suppliers based on one or more equipment supplier attribute scores associated with each of the one or more equipment suppliers (see "supplier" as "technician", "As tasks associated with service orders are complete, job statistics associated with technicians may be developed and stored… a scoring interface 222 is provided which may interact with technician scoring systems such as Techscore that store technician efficiency data" in col. 6, lines 3-7); selecting a particular equipment supplier from the one or more equipment suppliers with a highest equipment supplier score to fulfill the equipment replacement order (see "supplier" as "technician" and selecting technician based on "capabilities and… historical statistic", "process these service requests and determine which technician should be assigned the service request. This determination may be made in part based on a technician's capabilities and an historical statistic such as a particular technician's average time to perform such tasks as required by the service request or service order" in col. 3, lines 12-18; "in determining efficient assignment of technicians to a particular service request… technician capabilities, historical technician statistics… determine which technician may be preferably assigned to a particular service request" in col. 4, lines 9-14) and sending the equipment replacement order to the particular equipment supplier (see "transfer service instructions associated with the service order via the dispatch interface to the technician dispatch system" in col. 1, lines 49-51).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Phan taken in view of Wetzer as applied to claim 15, and further in view of David P. Chassin, (Chassin hereinafter), U.S. Pre–Grant publication 20140201018 (see IDS dated 08/26/2020).
As to claim 19, while Phan and Wetzer disclose a predictive optimization, Phan and Wetzer fail to disclose posting the equipment replacement order on a bidding system; and in response to one or more equipment suppliers placing a bid on the equipment replacement order, selecting the equipment supplier based on the one or more bids placed on the equipment replacement order.
Chassin discloses posting the equipment replacement order on a bidding system; and in response to one or more equipment suppliers placing a bid on the equipment replacement order, selecting the equipment supplier based on the one or more bids placed on the equipment replacement order (see "selecting … supplier based on… bids" as in the EIOC, bids from all resources were "resolved", "[0254] Each generator… prepared and submitted bids based on realistic estimates of… maintenance costs. These bids were transferred… to another BAS at then to an Electrical Infrastructure Operations Center (EIOC). It was in the EIOC that the bids from all resources and loads were gathered and resolved"). 
Phan, Wetzer, and Chassin are analogous art because they are related to maintenance/service.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Chassin with Phan and Wetzer, because Chassin discloses "[0007]… a nested, hierarchical resource allocation scheme that can be applied to any system. The resource allocation scheme can, for example, utilize a match of supply and demand at multiple levels and various locations within a transactive network", and as a result, Chassin reports that "[0213] The premise of transaction-based control is that interactions between various components in a complex energy system can be controlled by negotiating substantially immediate and contingent contracts on a regular basis in lieu of or in addition to conventional command and control. Each device is given the capability to negotiate deals with its peers, suppliers, and customers to maximize revenues while minimizing costs".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brenda L. Dietrich, U.S. Patent 5630070, discloses "Let m(j) denote the manufacturing lead time (rounded to an integer number of model periods) of p/n j. That is, if one begins the 
Paul Richard Aram, U.S. Pre–Grant publication 20020072988, discloses "[0005] In another manufacturing resource planning system (MRP), a customer ordering a part is offered immediate delivery if the part is in stock and is otherwise offered a preset lead time. In a more sophisticated system, strategic planners use the level of goods in stock and data relating to other orders to estimate a date by which goods or parts should be available; this date is typically governed by the component with the longest manufacturing or delivery lead time".
Rickey R. Cornett, U.S. Patent 5216612, discloses "a replacement order is created for each week in which requirements exceed the on-hand balance, or safety stock, if one is maintained. The replacement order may be released to the supplier a predetermined number of days prior to when the part is required, based upon the lead-time that the vendor requires to ship the part" (see col. 15, lines 50-56).
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/JUAN C OCHOA/		6/7/21Primary Examiner, Art Unit 2127